Opinion by
Trexler, J.,
After a verdict of guilty of aggravated assault and battery against the appellees, the court below arrested the judgment. The appellees contend that the order arresting the judgment is interlocutory and not subject to review. The contrary has been decided. For error in arresting judgment after verdict of guilty the Commonwealth may remove the record for review: Com. v. Pflaum, 48 Pa. Superior Ct. 370, and cases therein cited.
We agree with the appellant that an arrest of judgment must arise from intrinsic causes appearing on the face of the record. In the argument the Commonwealth’s counsel states that unless the appellees’ first reason therein, to wit, “that the indictment should have *17been quashed, is valid......there ivas error in arresting the judgment.” Assuming this to be correct, the question narrows down to a consideration as to whether the facts appearing at the time the court considered the motion to quash the indictment, which facts were admitted by the Commonwealth, and put upon the record by the court, were sufficient to warrant the quashing of the indictment. Mrs. Anna Samoriga acted as interpreter before the grand jury and ivas also a witness called for the Commonwealth. The court took the view that but one witness should appear before the grand jury at any time. This has been the rule from time immemorial and is according to the universal practice still prevailing. The proceedings being secret, the oath of the grand juror being to preserve such secrecy, it follows that to allow the presence of more than one witness would render this obligation of secrecy of very little effect. The reasons for secrecy are obvious. The practice that prevails should not be set aside without some good reason appearing for so doing. As to this subject, the beaten path is the safer.
After the court arrested the judgment the defendants were released on their own recognizances. This is alleged to have been error. In Com. v. Bartilson, 85 Pa. 482, the district attorney, as in this case, gave notice of his intention to remove the record to the appellate court. The court declined to require the defendants to renew their recognizances. In an opinion by Paxson, J., page 490, we find, “This action of the court is not assignable for error. It was in the sound discretion of the court either to hold the defendants to bail pending the certiorari or writ of error, to hold them in their own recognizance, or to discharge them without day, and such action is not reviewable here, except perhaps, for a gross abuse of discretion.”
All the assignments of error are overruled and the order is affirmed.